Citation Nr: 1730947	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-11 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to service connection for a right elbow disability, including as secondary to the cervical spine disability.

3.  Entitlement to service connection for a left wrist disability, including as secondary to the cervical spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, from December 1979 to December 1982, from October 1999 to August 2000, and from January 2003 to September 2007, with additional periods of Reserve duty until September 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a June 2009 rating decision of the RO in St. Petersburg, Florida.

In January 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In a March 2014 letter, the Board notified the Veteran that the VLJ who presided at his hearing was no longer employed by the Board and informed him of his options for another hearing.  Although he responded that he wanted another Board hearing, he withdrew his hearing request in July 2015.

In March 2011, the Board remanded the appeal, to include the raised claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for further development.  In May 2014, August 2015, and May 2016, the Board again remanded the appeal for further development.  The record reflects substantial compliance with the remand requests with respect to the claims for a higher initial rating for the cervical spine disability and service connection for a right elbow disability.  Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran submitted additional medical evidence pertaining to his cervical spine disability in May 2017, after the issuance of the most recent supplemental statement of the case in February 2017.  After review, the Board finds that the evidence is cumulative of evidence previous of record and considered in prior supplemental statements of the case.  Thus, remand for the issuance of another supplemental statement of the case is not warranted.

The issues of entitlement to service connection for a left wrist disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not more nearly approximated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.  

2.  The Veteran does not have a right elbow disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2016).
2.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice for his service connection claim in April 2009 and March 2011.  The claim for a higher rating for the cervical spine disability arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his right elbow disability in June 2009.  As the examiner did not fully address whether the Veteran's disability was due to his service-connected cervical spine disability, the Board requested another examination, which was provided in April 2011.  That examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the requested opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

VA provided the Veteran with an examination to determine the nature and severity of his cervical spine disability in January  2007 and April 2011.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In the May 2016 remand, the Board requested a new VA examination to determine the severity of his cervical spine disability.  In a September 2016 letter, the AOJ advised the Veteran that when a claimant without good cause fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record or even denied.  The Veteran was scheduled for an examination later that month.  The Veteran did not report to the examination.  VA's duty to assist is not a one-way street; the Veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the Veteran's failure to cooperate, findings from the scheduled examination could not be obtained, and his claim will be adjudicated based on the other evidence of record.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's cervical spine disability has been rated as 10 percent under Diagnostic Code 5241 for spinal fusion.  38 C.F.R. § 4.71a (2016).

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent is warranted for unfavorable ankylosis of the entire spine; 
40 percent for unfavorable ankylosis of the entire cervical spine;
30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  
20 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a maximum 60 percent is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months; 40 percent is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 20 percent is warranted where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a (2016).

At the January 2007 VA examination, the Veteran reported intermittent pain and stiffness in the upper neck that occurs one or two times per day, can last up to an hour, and can be brought on by physical activity and relieved by rest.  He stated that he was taking naproxen and cyclobenzaprine but he can function without the medication.  Examination revealed normal head position, curvature of the spine, and posture, and a normal gait.  There was no evidence of any pain on movement.  There was no muscle spasm.  There was no tenderness.  Range of motion was normal.  The examiner noted that while there was pain, fatigue, weakness, and lack of endurance after repetitive use, there was no additional limitation in terms of range of motion.  Motor and sensory function was intact, and biceps and triceps tendon reflexes were 1+ bilaterally.  The examiner concluded that there were no range of motion issues, and there was no sign of IVDS or bowel, bladder, or erectile dysfunction.

At the April 2011 VA examination, the Veteran reported episodic neck pain and noted that watching football games on television is now difficult because the length of time he has to spend watching the television aggravates the neck.  He denied any incapacitating episodes during the past 12 months.  Examination revealed a normal posture and gait with no deformity, malalignment, tenderness, spasms, or guarding of movement.  There was normal reflex, motor, and sensory function.  Range of motion after three repetitions consisted of forward flexion to 40 degrees, extension to 49 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 60 degrees, with range of motion limited by pain on the right side with lateral flexion and lateral rotation.  The examiner noted that there was no loss of function with repetitive use.  X-rays revealed satisfactory anterior cervical fixation disc with no sign of loosening.  The examiner stated that the Veteran's disability results in mild functional limitation.

A February 2014 private medical record shows that the Veteran sought physical therapy for lumbar and cervical pain.  He reported a history of being thrown onto the back of the cab of a truck injuring his neck and back, and undergoing a C3-C5 fusion that was extremely helpful.  He stated that his goal was to strengthen his lumbar spine.  The examination focused on the lumbar spine with no findings regarding the cervical spine.

As noted earlier, the Veteran failed to report to the scheduled September 2016 VA examination.  Thus, the Board will adjudicate his claim based on the evidence of record.

Given the evidence of record, even considering functional loss due to pain and stiffness and other factors, the Veteran's cervical spine disability has not more nearly approximated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The evidence of record simply does not support such findings.  While the Board notes the Veteran's complaints of pain during both VA examinations, range of motion of the cervical spine was normal even after repetitive testing.  There was also no muscle spasm during either examination, and examinations did not show an abnormal gait or spinal contour.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.  He denied having incapacitating episodes at the April 2011 examination, and the other medical evidence of record does not show any such episodes.  Thus, a higher rating is not warranted based on incapacitating episodes.

Lastly, the Veteran's cervical spine disability has not resulted in any neurological manifestations requiring a separate rating during the rating period.  The January 2007 examination found normal motor and sensory function, and reduced reflexes of 1+ bilaterally.  However, the later April 2011 examination found normal reflex, motor, and sensory function.  Thus, the record is unclear as to whether the Veteran ever had any neurological impairment associated with his cervical spine disability.  To the extent that he did at the January 2007 examination, in light of the otherwise normal findings at that time, the sole finding of decreased reflexes does not warrant a compensable rating for radiculopathy of either upper extremity.  

In conclusion, an initial rating in excess of 10 percent for the cervical spine disability is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and the resulting limitation of motion.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that he has a right elbow disability due to the surgery for his now service-connected cervical spine disability.

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a right elbow or left wrist disorder.  However, they show an injury to the neck when he was thrown from the back of a Humvee with later complaints of right arm weakness and a diagnosis of possible impingement syndrome.

The Veteran underwent a VA examination in June 2009.  He reported a constant, low-grade pain in the right elbow especially with repetition and holding the elbow flexed.  He denied any treatment.  X-rays revealed a normal right elbow.  The examiner provided a diagnosis of a normal right elbow.  The examiner opined that the Veteran's complaints were not related to service.  The examiner stated that the Veteran's complaints were not substantiated by objective findings.  The examiner noted, however, that it was possible that the Veteran had C-7 or T-1 nerve root irritation as a result of his cervical fusion.  The examiner recommended further evaluation.  

At the April 2011 VA examination, the Veteran reported pain in the right elbow aggravated by frequent use of the hand.  The examiner stated that the Veteran had been diagnosed with advanced degenerative disc disease with right cervical radiculitis and had undergone anterior discectomy and fusion in October 2006.  The examiner stated that the record shows full recovery from the cervical spinal fusion by July 2007 but due to complaints of right wrist and hand weakness in October 2008 the Veteran was seen by an orthopedic surgeon and given a diagnosis of possible residual weakness of the right wrist and hand due to the cervical spine surgery.  Examination revealed normal reflex, motor, and sensory function.  X-rays of the right elbow were normal.  EMG/NCV (electromyogram/nerve conduction velocity) was normal with no evidence of focal or generalized neuropathy or cervical radiculopathy.  The examiner stated that despite the Veteran's subjective complaints there were no objective findings to support a diagnosis of a right elbow condition.  The examiner opined that the subjective neurological complaints are not caused or aggravated by the service-connected cervical spine disorder.  

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a right elbow disorder.  Both the June 2009 and April 2011 examinations revealed a normal right elbow, including on x-rays and EMG/NCV, and each examiner provided a diagnosis of a normal right elbow.  Thus, despite the Veteran's complaints of pain, the objective evidence does not show that he has a right elbow disorder.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)  (appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no disability that can be related to service, the claim for service connection for a right elbow disability must be denied.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disability.  As discussed above, the medical evidence shows that he does not have a right elbow disability.  Moreover, based on the normal EMG/NCV indicating the absence of cervical radiculopathy, the April 2011 examiner has opined that the Veteran's complaints of pain were not caused or aggravated by his service-connected cervical spine disability.  

In conclusion, service connection for a right elbow disability, including as secondary to the service-connected cervical spine disability,  is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

An initial rating in excess of 10 percent for a cervical spine disability is denied.

Service connection for a right elbow disability, including as secondary to the service-connected cervical spine disability, is denied.


REMAND

Regrettably, the Board finds that further development is needed on the claim for service connection for a left wrist disability.

In the remand portion of the March 2011 decision, the Board requested that the Veteran be scheduled for a VA examination to obtain an opinion on whether any neurological findings concerning the left wrist are related to service or caused or aggravated by the service-connected cervical spine disorder.  

At the April 2011 VA examination, the Veteran denied symptoms in the left wrist.  Examination revealed normal reflex, motor, and sensory function.  X-rays of the left wrist showed mild degenerative changes.  In the diagnosis section, the examiner stated that the Veteran denied complaints in the left wrist.

While the Board appreciates the examiner's findings and diagnosis, the Board finds that the requested opinion is still needed, especially as the record now contains x-ray evidence of current disability.  Thus, the AOJ should forward the claims file to an appropriate examiner to obtain a supplemental opinion, in compliance with the March 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran underwent a VA examination for his left wrist in June 2009, at which time he complained of tingling and pain, and the examiner opined that those complaints were not related to service.  However, that opinion was based in part on normal x-rays.  As x-rays since that time have revealed mild degenerative changes, the Board finds that a supplemental opinion is needed.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner to obtain a supplemental opinion.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left wrist disability had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left wrist disability was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected cervical spine disability.  The examiner should consider the Veteran's service treatment records and all prior VA examination reports.  The examiner should also consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


